‘ Case 8:21-mj-00697-GLS Document 2 Filed 04/15/21 PaggpaefUSAO 2021R00114
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture

 

UNITED STATES DISTRICT COURT ——+Fueo

 

ENTERED
for the ——____LOGGED ——___RECENVED
District of Maryland
APR 15 2021
In the Matter of the Seizure of ) AT Gince. coil
(Briefly describe the property to be seized) ) Coa OF MARYLAND
Monies held in the bank accounts at USAA Federal ) Case No. GLS-21-0697"

Savings Bank listed in Attachment A-2 )
)

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the District of

‘Maryland is subject to forfeiture to the United States of America under 18 US.C.§

981(a)(1)(c) (describe the property).
Property is subject to forfeiture under 18 U.S.C. §§ 981(a)(1)(c), 982(a){2)(A), 984, and 28 U.S.C. § 2461(c).

 

The property to be seized is monies held in the bank accounts at USAA Federal Savings Bank listed in Attachment A-2.

The application is based on these facts:

See Affidavit

Continued on the attached sheet.

Wiatthiw- aimenachnadler 3/25/21

Applicant’s signature

Matthew Riemenschneider, Speciai Agent, FBI
Printed name and title

Sworn to before me over the telephone
and signed by me pursuant to Fed. R.

Crim. P. 4.1 and 41(d)(3).
Loe t-<

Date: March 29, 2021

 

Judge’s signature

City and state: Greenbelt, MD Honorable Gina L. Simms, U.S. Magistrate Judge

Printed name and title

 
